     Case 2:20-cv-00126 Document 10 Filed 01/13/21 Page 1 of 4 PageID #: 54




                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


GERALD DENNIS SPEARS,

                          Plaintiff,

v.                                            CIVIL ACTION NO. 2:20-cv-00126

MR. JOHN BESS, et al.,

                          Defendants.


                                        ORDER


      This action was referred to United States Magistrate Judge Dwane Tinsley for

submission of proposed findings of fact and recommendations for disposition

pursuant to 28 U.S.C. § 636. For the reasons that follow, I find that the court lacks

subject matter jurisdiction and DISMISS this civil action.

      I.     The PF&R

      On August 31, 2020, Magistrate Judge Tinsley submitted his Proposed

Findings & Recommendations [ECF No. 7] (“PF&R”) and recommended that the court

dismiss Plaintiff’s case for lack of subject matter jurisdiction. The PF&R included

notice to the parties of their right to make objections and the deadline by which those

objections must have been made. The Clerk attempted to mail a copy of the PF&R to

Plaintiff at the Mount Olive Correctional Complex, using the address Plaintiff

provided the court when he filed his complaint. However, on September 15, 2020, the

mail was returned to the court as undeliverable. [ECF No. 9]. The West Virginia
    Case 2:20-cv-00126 Document 10 Filed 01/13/21 Page 2 of 4 PageID #: 55




Division of Corrections and Rehabilitation Offender Search reveals that Mr. Spears

is no longer in the custody of the State of West Virginia. Though over four months

have passed, Mr. Spears has neither contacted the Court to inquire about the status

of his case, nor has he provided the court with his new address. Though the PF&R is

public record, to date, it has not been successfully mailed to Mr. Spears and I cannot

confirm that he has otherwise received it.

      Whether Mr. Spears has had an opportunity to review and make objections to

the PF&R is relevant because a district court “shall make a de novo determination of

those portions of the report or specified proposed findings or recommendations to

which objection is made.” 28 U.S.C. § 636(b)(1)(C). This court is not, however,

required to review, under a de novo or any other standard, the factual or legal

conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140,

150 (1985). While neither party has objected, I recognize that Mr. Spears is pro se

and has not received a copy of the PF&R from the court which would have informed

him of the consequences of failing to object. While it is Mr. Spears’s responsibility to

provide the court with an address at which he can be reached, and if he had done so,

he would have received the PF&R, I will review the PF&R de novo out of an

abundance of caution.




                                             2
    Case 2:20-cv-00126 Document 10 Filed 01/13/21 Page 3 of 4 PageID #: 56




      II.    De Novo Review

             A. The Complaint

      In his complaint, Mr. Spears alleges that he slipped and fell while walking

down a set of stairs in his unit at the Mount Olive Correctional Complex (“MOCC”).

[ECF No. 2, at 3]. Mr. Spears alleges that the floor was wet but that no “wet floor”

sign had been posted to warn him. Id. Mr. Spears filed this suit against his Unit

Manager, John Bess, and the then-Warden of MOCC, Ralph Terry. Mr. Spears

asserts that the defendants owed him a duty of care, “acted negligently,” and

“committed a Breach of Duty.” Id. at 5. Mr. Spears seeks $25,000 in damages from

each Defendant, court costs, and requests that the “issue [be] corrected so it doesn’t

happen in the future.” Id. at 6.

       Magistrate Judge Tinsley found that the court lacks subject matter

jurisdiction over Mr. Spears’s claims because the complaint does not present a federal

question or meet the requirements for diversity jurisdiction. [ECF No. 8, at 3].

Conducting a de novo review, I also find that the court lacks subject matter

jurisdiction and DISMISS this case.

             B. Federal Subject Matter Jurisdiction

      Federal courts are courts of limited jurisdiction. The basic statutory grants of

federal subject matter jurisdiction are contained in 28 U.S.C. §§ 1331 and 1332.

Section 1331 provides for federal question jurisdiction while § 1332 authorizes

jurisdiction based on diversity of citizenship. Federal question jurisdiction exists

when a plaintiff “pleads a colorable claim ‘arising under’ the Constitution or laws of



                                          3
    Case 2:20-cv-00126 Document 10 Filed 01/13/21 Page 4 of 4 PageID #: 57




the United States.” Arbaugh v. Y&H Corp., 546 U.S. 500, 513, 126 S. Ct. 1235, 1244

(2006) (citing Bell v. Hood, 327 U.S. 678, 681–685 (1946)); 28 U.S.C. § 1331. Even

when a lawsuit does not raise a federal question, federal jurisdiction is authorized if

the claim is between parties of diverse citizenship and the amount in controversy is

more than $75,000. 28 U.S.C. § 1332.

             C. Application

      Here, it is clear that no federal jurisdiction exists. There is no federal question

because Mr. Spears has not alleged a claim arising under the Constitution or any

federal law. Instead, Mr. Spears claims only negligence on the part of the defendants.

A mere negligence claim of this nature is a matter of state law. Further, there is no

diversity jurisdiction. While it is not clear whether the parties are of diverse

citizenship, Mr. Spears’s complaint plainly does not satisfy the amount in controversy

requirement of more than $75,000. Mr. Spears seeks a monetary award of $25,000

from each defendant, [ECF No. 2 at 6], for a total of only $50,000.

      III.   Conclusion

      Because the parties have not filed objections in this case, and because the court

lacks subject matter jurisdiction, this case is DISMISSED without prejudice and

removed from the court’s active docket. The court DIRECTS the Clerk to send a copy

of this Order to counsel of record and any unrepresented party.

                                        ENTER:        January 13, 2021




                                           4
